     Case 1:18-cv-11642-VM-DCF Document 181-2 Filed 11/04/20 Page 1 of 17




                                 Exhibit B




November 4, 2020                          Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page12ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page23ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page34ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page45ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page56ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page67ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page78ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page89ofof16
                                                                     17
Case
 Case1:18-cv-11642-VM-DCF
       1:18-cv-11642-VM-DCF Document
                             Document181-2
                                      131 Filed
                                           Filed 03/26/20
                                                 11/04/20 Page
                                                          Page 910ofof1617
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page10
                                                               11ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page11
                                                               12ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page12
                                                               13ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page13
                                                               14ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page14
                                                               15ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page15
                                                               16ofof16
                                                                      17
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-2
                                     131 Filed
                                          Filed03/26/20
                                                11/04/20 Page
                                                          Page16
                                                               17ofof16
                                                                      17
